         Case 1:19-cr-00318-JMF Document 127 Filed 08/12/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                   x
                                                       :
UNITED STATES OF AMERICA                               :
                                                       :     CONSENT PRELIMINARY
               - v. -                                  :     ORDER OF FORFEITURE/
                                                       :     MONEY JUDGMENT
JOSHUA IKEJIMBA,                                       :
     a/k/a “Johnson Ifeanyi Gbono”                     :     19 Cr. 318 (JMF)
     a/k/a “Alfred Henshaw”                            :
     a/k/a “Peterson Kamara Lawson”                    :
     a/k/a “Ganiru Paul Thompson”                      :

               Defendant.
------------------------------------                   x
               WHEREAS, on or about April 30, 2019, JOSHUA IKEJIMBA, (the “Defendant”),

among others, was charged in two counts of a three-count Indictment, 19 Cr. 318 (JMF) (the

“Indictment”) with conspiracy to commit wire fraud, in violation of Title 18, United States Code,

Section 1349 (Count One) and wire fraud, in violation Title 18, United States Code, Sections 1343

and 2 (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and

personal, that constitutes or is derived from proceeds traceable to the commission of the offenses

charged in Counts One and Two of the Indictment, including but not limited to a sum of money in

United States currency representing the amount of proceeds traceable to the commission of the

offenses charged in Counts One and Two of the Indictment;

               WHEREAS, on or about August 12, 2020, the Defendant pleaded guilty to Count

One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit
         Case 1:19-cr-00318-JMF Document 127 Filed 08/12/20 Page 2 of 4




to the United States pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,

United States Code, Section 2461(c): a sum of money equal to $1,250,766.03 in United States

currency, representing proceeds traceable to the commission of the offense charged in Count One

of the Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $1,250,756.03 in United States currency, representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, as a result of the acts and/or omissions of the Defendant, the proceeds

traceable to the offense charged in Count One of the Indictment that the Defendant personally

obtained cannot be located upon the exercise of due diligence;

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorneys Jarrod Schaeffer and Olga I. Zverovich, of counsel, and the Defendant, and his counsel,

Todd A. Spodek, Esq., that:

               1.        As a result of the offense charged in Count One of the Indictment, to which

the Defendant pleaded guilty, a money judgment in the amount of $1,250,766.03 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOSHUA

IKEJIMBA, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.
         Case 1:19-cr-00318-JMF Document 127 Filed 08/12/20 Page 3 of 4




               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the “United States Marshals Service” and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States

Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of

forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas.

               7.      This Court shall retain jurisdiction to enforce this Consent Preliminary

Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
         Case 1:19-cr-00318-JMF Document 127 Filed 08/12/20 Page 4 of 4




               9.       The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York




By:                                                                 08/09/2020

       Jarrod Schaeffer / Olga I. Zverovich                         DATE
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, NY 10007
       212-637-2270 / 2514


JOSHUA IKEJIMBA


         /s/ Joshua Ikejimba, by Jesse M. Furman, U.S.D.J.               8/12/2020
By:
       JOSHUA IKEJIMBA                                              DATE

         /s/ Todd A. Spodek, by Jesse M. Furman, U.S.D.J.                8/12/2020
By:
       Todd A. Spodek, Esq.                                         DATE
       Spodek Law Group, P.C.
       85 Broad Street, 30th Floor
       New York, NY 10004
       888-676-0283


SO ORDERED:



                                                                         8/12/2020
HONORABLE JESSE M. FURMAN                                           DATE
UNITED STATES DISTRICT JUDGE
